February 13, 2004


Mr. Walter D. Snider
Snider & Morgan, L.L.P.
3560 Delaware, Suite 308
Beaumont, TX 77706
Mr. J. Mitchell Smith
Germer Gertz, L.L.P.
P.O. Box 4915
Beaumont, TX 77704

RE:   Case Number:  02-0731
      Court of Appeals Number:  06-00-00153-CV
      Trial Court Number:  D159122

Style:      KIRK E. MARTIN AND SUZANNE K. MARTIN
      v.
      WILLIAM M. AMERMAN AND CAROLYN FRANCES AMERMAN

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed opinion/s and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Lolita    |
|   |Ramos         |
|   |Ms. Linda     |
|   |Rogers        |